           Case 1:21-cv-00658-JPW Document 45 Filed 04/27/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
EPSILON ENERGY USA, INC.,   :  Civil No. 1:21-CV-00658
                            :
        Plaintiff,          :
                            :
        v.                  :
                            :
CHESAPEAKE APPALACHIA, LLC, :
                            :
        Defendant.          :  Judge Jennifer P. Wilson
                         ORDER
         AND NOW, on this 27th day of April, 2021, for the reasons stated in the

accompanying memorandum, IT IS ORDERED THAT Plaintiff’s request for

preliminary injunctive relief compelling Defendant to sign the SRBC Letter, 1 see

Doc. 15, is DENIED.

                                              s/Jennifer P. Wilson
                                              JENNIFER P. WILSON
                                              United States District Court Judge
                                              Middle District of Pennsylvania




1
    The SRBC commitment letter at issue is docketed at Doc. 4-5 at 20.
